Exhibit 10.2

 

August 22, 2014

 

Intracel Holdings Corporation Vaccinogen, Inc. Attn: Daniel Kane, Daniel
Fitzgerald and Attn: Michael G. Hanna, Jr., Ph. D., Alan Cohen Chairman and
Chief Executive Officer 550 Highland St. 5300 Westview Drive, Suite 406
Frederick, Maryland 21701 Frederick, Maryland 21703

 

Re: Vaccinogen/Intracel Arrangements

 

Reference is made to that certain License Agreement, dated as of October 10,
2007 (the “Original License Agreement”), as amended by that certain Amendment to
License Agreement, dated as of June 24, 2010 (the “License Amendment;”
collectively with the Original License Agreement, the “License Agreement”), by
and between Vaccinogen, Inc., a Maryland corporation (“Vaccinogen”), and
Intracel Holdings Corporation, a Delaware corporation (“Intracel”). Each of
Vaccinogen and Intracel is referred to herein as a “Party,” and collectively as
the “Parties.”

 

The Parties acknowledge that Vaccinogen entered into that certain agreement,
dated April 24, 2014, with The Investment Syndicate (“TIS”), as amended by that
certain Amendment, dated August 2, 2014 (but not including any subsequent
modifications or amendments) (collectively, the “TIS Agreement”), pursuant to
which TIS agreed (among other things) to purchase shares (and warrants to
purchase additional shares) of common stock of Vaccinogen for an aggregate
purchase price of $80,000,000. As a condition precedent to TIS’ obligation to
consummate the initial closing with respect to such Vaccinogen securities
contemplated in the TIS Agreement (which initial closing includes the purchase
of common stock of Vaccinogen for an aggregate purchase price of at least
$10,000,000), the Parties are entering into this letter agreement (the
“Agreement”) contemporaneously with such initial closing and effective as of
such date (the “Effective Date”).

 

Contemporaneously with the execution and delivery of this Agreement as of the
Effective Date, (i) each of Vaccinogen and Intracel have executed and delivered
to each other that certain Right of First Offer Agreement, dated as of the
Effective Date, and (ii) Daniel Fitzgerald, Daniel Kane and Alan Cohen (the “IHC
Designees”) have each tendered his resignation as a director of Vaccinogen in
accordance with this Agreement, effective as of the Effective Date and expressly
contingent on payment of at least $10,000,000 to Vaccinogen by TIS pursuant to
the TIS Agreement.

 

By executing this Agreement, each of the Parties hereby agrees as follows:

 

1.          Effective automatically at the time TIS pays to Vaccinogen the
aggregate amount of $80,000,000 in accordance with the TIS Agreement (the
“Trigger Date”), the License Agreement shall terminate and (notwithstanding
anything in Section 9.5 thereof) no longer be of any force or effect. For the
avoidance of doubt (and without limiting the foregoing), from and after the
Trigger Date, Vaccinogen shall no longer have any obligation to pay to Intracel
any royalties or other payments under Section 4.4 of the Original License
Agreement and/or Sections 2 and 3 of the License Amendment.

 

 

 

 

2.          Notwithstanding anything to the contrary in that certain “Letter of
Intent,” effective as of December 24, 2010, by and between the Parties, as of
the Effective Date and expressly contingent on payment of at least $10,000,000
to Vaccinogen by TIS in accordance with the TIS Agreement, Intracel’s right to
designate three (3) directors of Vaccinogen is hereby terminated (to the extent
now in existence) and Intracel shall not have any right to designate directors
of Vaccinogen for appointment by the Board of Directors, and, in connection
therewith, the IHC Designees have each tendered their resignations as directors
of Vaccinogen.

 

3.          Each Party hereby represents and warrants to the other Party that
(i) such Party has the full legal right, power and authority to execute and
deliver this Agreement and to perform such Party’s obligations under this
Agreement; (ii) the execution and delivery of this Agreement by such Party, and
the performance by such Party of its obligations under this Agreement, have been
duly and validly authorized by all necessary corporate action of such Party; and
(iii) this Agreement has been duly executed and delivered by an authorized
officer of such Party and constitutes the valid and binding agreement of such
Party, enforceable against such Party in accordance with its terms, subject to
(x) bankruptcy, insolvency, reorganization, moratorium or similar laws now or
hereafter in effect relating to creditors’ rights generally and (y) general
principles of equity.

 

4.          From and after the Effective Date, each Party shall use commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, all things, in each case, as reasonably requested by the other
Party, to carry out the intent of the Parties and accomplish the purposes of
this Agreement, the TIS Agreement, and the transactions contemplated hereby and
thereby (including, without limitation, voting all capital stock of Vaccinogen
held by Intracel in a manner intended to implement, and comply with, the terms
of the TIS Agreement). No waiver, amendment, modification or change of any
provision of this Agreement shall be effective unless and until made in writing
and signed by each Party. No waiver, forbearance or failure by any Party of its
rights to enforce any provision of this Agreement shall constitute a waiver or
estoppel of such Party’s right to enforce any other provision of this Agreement
or a continuing waiver by such Party of compliance with any provision.

 

5.          This Agreement embodies the entire agreement and understanding of
the Parties with respect to the transactions contemplated hereby and supersedes
all other prior and contemporaneous commitments, arrangements, agreements and/or
understandings, both oral and written, between the Parties with respect to the
subject matter hereof. There are no agreements, covenants, representations or
warranties with respect to the transactions contemplated hereby other than those
expressly set forth herein.

 

6.          The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

 

7.          This Agreement shall be construed, governed by, and interpreted in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law.

 

8.          This Agreement may be executed in any number of counterparts (which
may be by facsimile or optically-scanned electronic mail attachment) each of
which, when executed, shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

 

9.          Anders Halldin (“Halldin”), on behalf of TIS, is an intended third
party beneficiary of this Agreement, and shall have the right and power to
assert any and all rights hereunder, and to enforce the provisions hereof, in
each case, directly and on TIS’ behalf, as if Halldin (on behalf of TIS) is a
“Party” hereto.

 

 

 

 

 

AGREED TO AND

ACCEPTED AS OF AUGUST 22, 2014

 

INTRACEL HOLDINGS CORPORATION, VACCINOGEN, INC., a Delaware corporation a
Maryland corporation

 

By: /s/ Richard Fuscone   By: /s/Michael G. Hanna, Jr., Ph.D. Name:   Richard
Fuscone   Name: Michael G. Hanna, Jr., Ph. D. Title: Director   Title: Chairman
and Chief Executive Officer

 

EACH OF THE UNDERSIGNED hereby executes this Agreement for the purpose of
agreeing to tender his resignation as a director of Vaccinogen in accordance
with Section 2 hereof.

 

/s/ Daniel Fitzgerald   Daniel Fitzgerald       /s/ Daniel Kane   Daniel Kane  
    /s/ Alan Cohen   Alan Cohen  



 

 



